The opinion of the court was delivered by
Garrison, J.
The Supreme Court affirmed the judgment of the District Court upon the ground that there was evidence to support the findings of the trial court.
The question is even narrower than this since such findings were upon the blended law and facts, and there was no request to find for the defendant the denial of which might constitute “a determination in point of law” reviewable by the Supreme Court upon appeal. This precise question has been recently passed upon by this court in the case of Blanchard Brothers, Inc., v. Beveridge, 86 N. J. L. 561.
The underlying principle has also been recently restated by Mr. Justice Parker in the case of Webster v. County of Hudson, 86 N. J. L. 256.
The judgment of the Supreme Court is affirmed upon the ground that there was before it no question of law upon which the judgment of the District Court could be reversed.
*191For affirmance.—The Chancellor, Chief Justice, Garrison, Swayze, Parker, Minturn, Kaltsch, Veedenburgh, White, Terhune, HEPPENmsmER, Williams, Taylor, JJ. 13.
For reversal—None.